The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                April 21, 2022

                                2022COA46

No. 21CA0520, Adoption of E.A.T. — Family Law — Stepparent
Adoption — Allocation of Parental Responsibilities —
Psychological Parent

     In this stepparent adoption case, a division of the court of

appeals holds that the decree of adoption does not vitiate a

previously ordered allocation of parental responsibilities (APR) to a

psychological parent; rather, the domestic relations court retains

exclusive jurisdiction to modify or abrogate the APR order.
COLORADO COURT OF APPEALS                                        2022COA46


Court of Appeals No. 21CA0520
Morgan County District Court No. 20JA18
Honorable Kevin L. Hoyer, Judge


In re the Petition of R.M.C. III,

Appellant and Cross-Appellee,

for the Adoption of E.A.T., a Child,

and Concerning J.D.L.,

Appellee and Cross-Appellant.


                                ORDERS AFFIRMED

                                   Division IV
                             Opinion by JUDGE TOW
                         Richman and Grove, JJ., concur

                             Announced April 21, 2022


Hampton & Pigott LLP, Natalie T. Chase, Broomfield, Colorado, for Appellant
and Cross-Appellee

Marquez Law, Jason A. Marquez, Denver, Colorado, for Appellee and Cross-
Appellant
¶1    In this stepparent adoption proceeding, R.M.C. III (adoptive

 father) appeals two separate orders dated March 5, 2021, issued by

 the Morgan County District Court (the adoption court), which

 vacated a prior order supplementing the adoption decree. J.D.L.

 (psychological father)1 cross-appeals the same orders, asserting that

 the court erroneously denied his request to intervene in the

 adoption action and to set aside the adoption decree. Psychological

 father also challenges an April 8, 2021, order denying access to the

 adoption case file and register of actions.

¶2    We hold, as a matter of first impression, that a decree of

 adoption does not vitiate a prior allocation of parental

 responsibilities (APR) to a nonparent. Rather, the court that issued

 the prior order retains jurisdiction related to the nonparent’s APR.

 We also hold that the nonparent is not entitled to receive notice of,

 and participate in, the adoption proceeding. Consequently, we

 affirm the orders.



 1 A psychological parent is “someone other than a biological parent
 who develops a parent-child relationship through day-to-day
 interaction, companionship, and caring for the child.” In re Parental
 Responsibilities Concerning E.L.M.C., 100 P.3d 546, 559 (Colo. App.
 2004).

                                    1
                           I.   Background

¶3    Mother and A.R. (biological father) had E.A.T. (child) in 2015.

 In 2017, mother married psychological father. They separated

 shortly thereafter and mother began living with adoptive father. In

 2019, psychological father filed for dissolution of marriage in the El

 Paso County District Court (the domestic relations court). In

 August 2020, the domestic relations court orally entered a decree

 dissolving the marriage and announced permanent orders, though

 neither the decree nor the permanent orders were reduced to

 writing at that time.2

¶4    In October 2020, before the written decree and permanent

 orders were entered in the dissolution of marriage case, adoptive

 father filed a petition in the adoption court for stepparent adoption.

 Mother and biological father consented to the adoption.

 Psychological father was not given notice of the adoption petition.




 2 For some aspects of the timeline, we take judicial notice of the
 filings and orders in the dissolution of marriage case, El Paso
 County District Court Case No. 2019 DR 30762. See People v.
 Sa’ra, 117 P.3d 51, 55-56 (Colo. App. 2004) (“A court may take
 judicial notice of the contents of court records in a related
 proceeding.”).

                                   2
¶5    Three weeks later, the domestic relations court entered the

 written decree and permanent orders finding, as relevant to this

 case, that psychological father was the child’s psychological parent

 and granting him parenting time.

¶6    Shortly thereafter, the adoption court entered an adoption

 decree. The court also entered a supplemental order, finding that

          the court had jurisdiction;

          psychological father had been previously granted

           parenting time through an action in El Paso County;

          there was no “scientific or biological” basis for

           psychological father to be “the actual psychological father

           of the minor child”;

          because of the adoption, mother and adoptive father are

           parents who get to make parenting and visitation

           decisions; and

          psychological father would be permitted no further

           contact or parenting time with the child.

¶7    One month later, mother and psychological father appeared in

 the domestic relations court on a motion regarding parenting time.

 The domestic relations court recognized that an adoption decree

                                    3
 had been entered, making adoptive father the legal father. The

 court also acknowledged that, as a result of the adoption decree,

 there was “a competing order indicating that [psychological father

 was] to have no contact.” But the domestic relations court

 concluded that it had original and continuing jurisdiction over the

 parental responsibilities concerning the child and denied

 modifications to the parenting time schedule set forth in the

 permanent orders.

¶8    Psychological father filed a motion in the adoption court to

 intervene in the adoption action. He asserted that the domestic

 relations court had previously entered permanent orders naming

 him the child’s psychological parent and allocating certain “parental

 rights.” He further argued that, after the adoption court had

 entered the adoption decree, the domestic relations court had

 entered another order that, among other things, reaffirmed its

 jurisdiction over the parental responsibilities concerning the child.

¶9    Psychological father also filed a motion in the adoption court

 to set aside the adoption decree. He asserted that, as a

 psychological parent, his rights “are equivalent to the rights of a

 legal parent.” He argued that he had “a protected liberty interest


                                    4
  because he was granted parental rights” and was thus entitled to —

  but did not — receive notice of the stepparent adoption before the

  decree had been entered; therefore, his “parental rights” had been

  terminated without due process. He further contended that he was

  entitled to relief under C.R.C.P. 60(b)(1)-(3), (5).

¶ 10   On March 5, 2021, the adoption court denied both of

  psychological father’s motions. In denying the motion to set aside

  the adoption decree, the court ruled that psychological father was

  not entitled to notice of the adoption proceeding and lacked

  standing to challenge the adoption decree because he was not a

  “natural parent” as defined in section 19-1-103(105), C.R.S. 2021.

  In denying the motion to intervene, the court ruled that the

  stepparent adoption statute, § 19-5-203(1)(f), C.R.S. 2021, does not

  provide for intervention by anyone who is not a natural parent;

  therefore, psychological father did not have an unconditional right

  to intervene under C.R.C.P. 24. The court also found that, because

  an order regarding psychological father’s parenting time had been

  entered in the domestic relations court, psychological father had

  “failed to demonstrate that the stepparent adoption may impair or

  impede his ability to protect his interest in visitation with the child.”


                                      5
¶ 11   Because the domestic relations court had asserted original

  and continuing jurisdiction with regard to psychological father’s

  parenting time, however, the adoption court also vacated the

  supplemental order. The adoption court reiterated that the

  domestic relations court was the only court that had jurisdiction

  over psychological father’s parenting time with the child and

  disputes regarding such time should be resolved there.

¶ 12   Psychological father then filed a motion in the adoption court

  for access to the adoption case file and register of actions. He

  argued that he needed the case file and register of actions to appeal

  the orders denying his motions to intervene and set aside the

  adoption decree.

¶ 13   On April 8, 2021, the adoption court denied psychological

  father’s motion for access to the adoption court file and register of

  actions. In doing so, the court found that under section 19-5-305,

  C.R.S. 2021, psychological father does not fall within the class of

  people permitted to access confidential adoption records.

                     II.   Adoptive Father’s Contention

¶ 14   Adoptive father contends that the adoption court erred by

  vacating the supplemental order. Specifically, he argues that the


                                     6
  court’s decision was based on an erroneous conclusion that the

  domestic relations court has continuing jurisdiction to determine

  psychological father’s parenting time. We disagree.

¶ 15   Juvenile courts (including the juvenile divisions of district

  courts outside of the City and County of Denver) have exclusive

  original jurisdiction in proceedings concerning adoption. See

  § 19-1-104(1)(g), C.R.S. 2021; see also § 19-1-103(89); In re C.A.O.,

  192 P.3d 508, 510 (Colo. App. 2008). District courts have

  jurisdiction over domestic relations matters, including APR. Colo.

  Const. art. VI, § 9; § 14-10-123, C.R.S. 2021. The district court’s

  jurisdiction in a case, even if continuing, does not preclude the

  juvenile court from taking jurisdiction in another case involving

  other issues related to the same child. § 19-1-104(5) (“Where a

  custody award or an order allocating parental responsibilities with

  respect to a child has been made in a district court in a dissolution

  of marriage action or another proceeding and the jurisdiction of the

  district court in the case is continuing, the juvenile court may take

  jurisdiction in a case involving the same child if the child comes

  within the jurisdiction of the juvenile court.”).




                                      7
¶ 16   In this case, the domestic relations court was the district court

  that had original jurisdiction over the APR concerning the child,

  having entered an APR in the dissolution of marriage action. The

  adoption court was the juvenile court (or, more accurately, the

  juvenile division of the Morgan County District Court) that then

  took jurisdiction over the adoption-related issues in the stepparent

  adoption action. Thus, both courts properly exercised jurisdiction

  over certain issues related to the child.

¶ 17   To be sure, nothing in section 19-1-104(5) permitted the

  adoption court to modify an existing APR to a nonparent. In

  contrast, that section explicitly contemplates the juvenile court

  making such modifications in dependency and neglect cases and in

  juvenile delinquency cases.   3



¶ 18   True, as adoptive father points out, the effect of the adoption

  decree is that he “is entitled to all the rights and privileges and is

  subject to all the obligations of a child born to” him. § 19-5-211(1),

  C.R.S. 2021. Further, “[t]he parents [are] divested of all legal rights


  3The scope of the juvenile court’s authority differs depending on
  whether it is sitting in an adoption case, a dependency and neglect
  case, or a delinquency case. This opinion addresses only what may
  be done by a juvenile court handling an adoption matter.

                                      8
  and obligations with respect to the child.” § 19-5-211(2).4 But,

  contrary to adoptive father’s contention, this language does not

  automatically vitiate the domestic relations court’s order granting

  parenting time to psychological father.

¶ 19   Psychological father is not a “parent” for purposes of the

  adoption statute. The Children’s Code defines parent as “either a

  natural parent of a child, as may be established pursuant to article

  4 of this title 19, or a parent by adoption.” § 19-1-103(105)(a). At

  oral argument, psychological father’s counsel invoked the language

  from a different part of the same statute: “‘Parent,’ as used in

  sections 19-1-114, [C.R.S. 2021;] 19-2.5-501, [C.R.S. 2021;] and

  19-2.5-611, [C.R.S. 2021,] includes . . . a parent allocated parental

  responsibilities with respect to a child.” § 19-1-103(105)(b). But

  this provision is unavailing for two reasons: (1) by its terms, this

  definition of parent applies to only three statutory sections, none of

  which is at issue here; and (2) it still refers to a “parent” — rather

  than a “person” — who has been allocated parental responsibilities.



  4 Because this was a stepparent adoption, the statute clarifies that
  the decree of adoption had no impact on mother’s rights and
  obligations. § 19-5-211(3), C.R.S. 2021.

                                     9
  Significantly, the General Assembly has used the phrase “person to

  whom parental responsibilities have been allocated” elsewhere in

  the Children’s Code. See, e.g., § 19-1-111(2)(a)(I), C.R.S. 2021

  (setting forth the conditions for appointing a guardian ad litem);

  § 19-1-114(1) (authorizing the juvenile court to “make an order of

  protection” setting forth “reasonable conditions of behavior” not

  only on a parent but on a “person to whom parental responsibilities

  have been allocated”). Clearly, when the legislature wants to

  include people in psychological father’s position in the same group

  as parents, it knows how to do so. See Meardon v. Freedom Life Ins.

  Co., 2018 COA 32, ¶ 46.

¶ 20   As it relates to psychological father’s allocation of parental

  responsibilities, the “rights and privileges” adoptive father enjoys

  and the “obligations” to which he is subject are no more than those

  enjoyed by the child’s biological father before the adoption. In other

  words, adoptive father is subject to the existing parenting time

  order, including the allocation of parenting time to psychological

  father. Adoptive father can no more ignore that order than

  biological father could have before the adoption.




                                    10
¶ 21   In short, by entering the supplemental order, the adoption

  court improperly modified an existing APR order. This was outside

  the purview of section 19-1-104(5) and in derogation of section

  19-1-104(8)(a)(II). By vacating the supplemental order, the adoption

  court correctly recognized that the domestic relations court had

  jurisdiction over psychological father and matters related to his

  parenting time.

¶ 22   Indeed, if adoptive father’s position on the issues in this case

  were correct, a psychological parent would not be entitled to

  participate in an adoption proceeding, but his rights under an

  existing court order could nevertheless be taken away. We cannot

  conclude that the legislature intended to create such a blatant due

  process problem.

¶ 23   Adoptive father argues that the supplemental order “was the

  only protection” he and mother had to protect their parental rights

  because — now that the order has been vacated — the domestic

  relations court can deny his and mother’s rights to the child and

  grant rights to a nonparent. But this argument ignores that the

  domestic relations court had already granted APR to psychological

  father. Nothing in section 19-1-104 precludes adoptive father from


                                    11
  seeking to modify parenting time and asserting his Troxel

  presumption in the domestic relations court. See Troxel v.

  Granville, 530 U.S. 57, 66 (2000).5

¶ 24   Accordingly, we conclude that the adoption court’s order

  vacating the supplemental order was not only proper, but

  necessary.

                III.   Psychological Father’s Contentions

                        A.   Motions to Intervene

¶ 25   Psychological father contends that the adoption court erred by

  denying his motion to intervene in the adoption action. In

  particular, he argues that he is a legal parent and section

  14-10-123 gave him an unconditional right to intervene under

  C.R.C.P. 24(a). We disagree.




  5 At oral argument, adoptive father’s counsel represented that
  adoptive father’s attempt to intervene in the domestic relations
  court had been denied. This representation appears to be incorrect.
  According to a December 15, 2021, minute order in the domestic
  relations case, the parties stipulated that adoptive father would be
  joined as a respondent. Adoptive father’s counsel was instructed to
  file a written motion if adoptive father sought to raise any issue
  related to parenting time, but no such motion appears to have been
  filed.

                                    12
¶ 26     We review de novo the denial of a motion to intervene under

  C.R.C.P. 24. In Interest of K.L.O-V., 151 P.3d 637, 640 (Colo. App.

  2006).

¶ 27     C.R.C.P. 24(a)(1) provides that a person shall be permitted to

  intervene when a statute confers an unconditional right to

  intervene. “Although a statutory scheme may not expressly provide

  for intervention, the mechanism of intervention may be inherent in

  the scheme when it provides to a nonparty absolute redress against

  a party in the context of an existing lawsuit.” K.L.O-V., 151 P.3d at

  640.

¶ 28     Initially, we reiterate that psychological father is not a legal

  parent. We recognize that the domestic relations court noted that

  psychological father had “significant rights that are equivalent to a

  legal parent.” But the court’s statement does not make

  psychological father a legal parent. It is undisputed that, prior to

  the adoption, mother and biological father were the child’s legal

  parents. And the child can only have two legal parents. See People

  in Interest of K.L.W., 2021 COA 56, ¶ 2.

¶ 29     We next conclude that section 14-10-123 does not expressly

  provide for intervention in a stepparent adoption. Section


                                       13
  14-10-123(1)(c) gives psychological father, as a nonparent, the

  ability to seek an APR. See People in Interest of E.L.M.C., 100 P.3d

  546, 553 (Colo. App. 2004). But this statute does not vest a

  nonparent with an absolute right to an APR. See People in Interest

  of K.M.B., 80 P.3d 914, 917 (Colo. App. 2003) (noting “no such

  parental responsibility award [to a nonparent] will be made unless a

  court in fact determines that it would be in the best interests of the

  child.”)

¶ 30   As we have observed above, issues concerning an APR are

  separate from a stepparent adoption. The statute clearly evinces a

  legislative intent that issues related to an APR be resolved by a

  district court handling the domestic relations matter rather than a

  juvenile court handling an adoption. Consequently, we conclude

  that section 14-10-123 does not confer an unconditional right to

  intervene under C.R.C.P. 24(a) in a stepparent adoption.

¶ 31   To the extent psychological father argues that he had a

  conditional right to intervene under C.R.C.P. 24(b) because his

  claim to parenting time and the stepparent adoption have a

  question of law or fact in common, we are unconvinced. Contrary

  to his contention, his rights to parenting time were not terminated.


                                    14
  Even though the adoption court initially terminated his parenting

  time through the supplemental order, the court subsequently

  corrected that error by vacating that order, and we have affirmed

  that decision. And, to the extent there is overlap, the statute clearly

  requires that the APR issues remain in the domestic relations court.

¶ 32   Accordingly, we conclude that the adoption court did not err

  by denying the motion to intervene.

               B.    Motion to Set Aside Adoption Decree

¶ 33   Psychological father contends that the adoption court erred by

  denying his motion to set aside the adoption decree. Specifically, he

  argues that the court should not have granted the adoption decree

  because the child was not available for adoption under section

  19-5-203(1), C.R.S. 2021. He also asserts that the court violated

  his due process rights. We discern no basis for reversal.

¶ 34   We review the denial of a C.R.C.P. 60(b) motion to set aside a

  judgment for an abuse of discretion. Gold Hill Dev. Co. v. TSG Ski &

  Golf, LLC, 2015 COA 177, ¶ 65. A court abuses its discretion if the

  ruling is manifestly arbitrary, unreasonable, or unfair, or based on

  a misunderstanding of the law. Id.




                                    15
¶ 35   We conclude that the child was available for adoption. Section

  19-5-203(1)(f) provides that a child may be available for adoption

  upon written or verified consent of the parent or parents where the

  child’s parents were not married at the time the child was conceived

  or born. Again, for purposes of the Children’s Code, “[p]arent”

  means either a natural parent or a parent by adoption.

  § 19-1-103(105)(a). At the time of the adoption, mother and

  biological father were the child’s natural parents and they

  consented to the adoption. Therefore, the child was available for

  adoption. See § 19-5-203(1)(f).

¶ 36   We also conclude that the adoption court did not violate

  psychological father’s due process rights. We review procedural due

  process claims de novo. People in Interest of C.J., 2017 COA 157,

  ¶ 25. To establish a violation of due process, one must first

  establish a constitutionally protected liberty interest that warrants

  due process protections. Id. To be sure, a legal parent has a

  fundamental liberty interest in the care, custody, and control of her

  child. Troxel, 530 U.S. at 66. To protect the parental liberty

  interest, due process requires the state to provide fundamentally

  fair procedures to a legal parent facing termination. A.M. v. A.C.,


                                    16
  2013 CO 16, ¶ 28; see also Santosky v. Kramer, 455 U.S. 745, 753-

  54 (1982). These procedures include a legal parent receiving notice

  of the hearing, advice of counsel, and the opportunity to be heard

  and defend. People in Interest of Z.P.S., 2016 COA 20, ¶ 40.

¶ 37   But psychological father was not a legal parent facing

  termination of his parental rights. And his ability to protect his

  interests related to the APR remains intact, albeit in the domestic

  relations court. Therefore, the court did not have to ensure that

  psychological father received notice and the opportunity to be heard

  on the issue of stepparent adoption.6




  6 That being said, the General Assembly may wish to consider
  requiring notice of an adoption to a person to whom parental
  responsibilities have been allocated. Such a person — perhaps, as
  here, a psychological parent or a family member who was allocated
  parental responsibilities in lieu of terminating a parent’s rights at
  the conclusion of a dependency and neglect case — may very well
  be able to provide an adoption court with valuable information
  related to the factors the court must consider when determining
  whether to grant the adoption request, including, among other
  things, the moral character of the party seeking to adopt the child,
  whether the adoption is in the best interest of the child, and
  whether the child has a significant relationship with a sibling or
  half-sibling that might be adversely impacted by the adoption. See
  § 19-5-210(2), C.R.S. 2021 (enumerating the factors an adoption
  court is to consider before granting an adoption request).

                                    17
¶ 38   Accordingly, we conclude that the adoption court did not err

  by denying the motion to set aside.

                          C.   Motion for Access

¶ 39   We next reject psychological father’s contention that he is

  entitled to access to the adoption case file and register of actions.

  Psychological father is not within the class of persons who are

  permitted to receive access to adoption records under section

  19-5-305(2)(b)(I)(A).7 While the statute permits a court to authorize

  disclosure of these records to other parties for good cause shown,

  § 19-5-305(1), there is no such good cause here. Psychological

  father sought access to the records to assist in his appeal of the

  denial of his request to intervene and set aside the adoption for lack

  of notice. Because this claim turns on the purely legal issue of

  whether psychological father is statutorily entitled to notice and to

  participate in the adoption case, psychological father can

  adequately brief the issue (and has done so) without access to the

  record.




  7In addition, adoption cases are sealed and not accessible to
  nonparties. Chief Justice Directive 05-01, Directive Concerning
  Access to Court Records § 4.60(b)(1) (effective Jan. 4, 2022).

                                    18
¶ 40   Accordingly, we conclude that the adoption court did not err

  by denying the motion for access.

                      IV.   Appellate Attorney Fees

¶ 41   Finally, we decline adoptive father’s and psychological father’s

  requests for appellate attorney fees under C.A.R. 39.5 and section

  13-17-102, C.R.S. 2021. Given our resolution of the issues, it

  cannot be said that either party’s position was substantially

  groundless, frivolous, or vexatious.

                            V.    Conclusion

¶ 42   The orders are affirmed.

       JUDGE RICHMAN and JUDGE GROVE concur.




                                    19